ADDITIONAL OPINION ON PETITION FOB BEHEADING. Mr. Justice Thomson delivered the opinion of the court. In petitioning for a rehearing in this cause, the appellant urges that the provisions of the lease involved in this case, to the effect that the lessees were to make repairs only after giving the lessor 10 days’ notice in writing, and that all repairs were to be paid for by the lessees, prevent the appellee from having his lien by reason of the fact that he had knowledge of the presence of these provisions in the lease, and that the notice referred to was not given her. As to the provision in the lease to the effect that notice, the appellee (the contractor) was warranted in assuming that the provision had been complied with when he saw the appellant (the owner) about the premises at the time the repairs and alterations were being made and she made no objection to the'work. As to the provision in the lease to the effect that all repairs were to be paid for by the lessees, the Supreme Court has held, in the cases .cited, that such a provision will not prevent the contractor from having his lien, especially where the lease provides, as it does in this case, that any alterations or improvements made during the term of the lease shall be the property of the lessor upon the termination of the lease. So far as we know, the precise point at issue here has never been passed upon in this State, and, in none of the cases cited, was it shown that the contractor had knowledge of the fact that the provisions in question were included in the lease; but, as we have stated in our previous opinion, we hold that such knowledge on the part of the contractor will not operate to deprive him of his lien. He is not a party to any arrangements that have been made, between the lessor and the lessee as to payment, and he is not bound by any such arrangements and may avail himself of the statute giving him a lien as against the interests of the lessor if the lessee, with whom he makes his contract, fails to pay him, notwithstanding the fact that at the time he enters into the contract he knows that the lessee has agreed with the lessor that he (the lessee) will pay the bill. This question arose in the case of Mosher v. Lewis, 31 N. Y. Supp. 433. That was a mechanic’s lien action and there was some question about the necessity of the complainant proving that he was without knowledge of a provision in the lease to the effect that any repairs which were made were to be at the expense of the lessees. The court holds that the question is immaterial. On page 436 the court says: “The right to such a lien did not exist at common law. * * * It ‘is a peculiar, particular, and special remedy, given by statute, founded and circumscribed by the terms of its own creation. ’ 15 Am. & Eng. Enc. Law, p. 5. It is created by the statute.but arises, not from contract, but from the employment of services and the use of materials in improvements or repairs with the ‘owner’s’ consent, though it may be incidental to a contract. * * * The present Mechanics’ Liens Law does not prescribe ignorance of the mechanic or materialman of the ‘owner’s’ agreement with another, whereby the latter has assumed the expense, as a condition of the right to acquire the lien; hence we may not annex it. The determinative fact is that the services were employed or the materials furnished with the ‘owner’s’ consent.” What the court there said with reference to the Mechanics’ Liens Law of that jurisdiction applies to our law. Under the theory of the law, it is considered inequitable for an owner to authorize or knowingly permit one to contract with another to repair, alter or improve the owner’s property and retain the benefit thereof without compensating the one who has furnished the materials or performed the labor in case the one who has been so authorized by the owner fails to pay as agreed. If the owner has a contract or understanding with the one whom he authorizes or permits to repair, alter or improve his property, that the latter is to pay for it, the equity of the situation is the same, whether the one who furnishes the materials or performs the labor knows of that agreement or not. This rule works no hardship upon the owner. He may amply protect his interest in the property from liens by requiring the contractor to enter into an agreement with him (the owner), waiving the right to mechanics’ liens, before permitting the work to be done. Rehearmg dmied.